Pursuant to Ind.Appellate Rule 65(D),

                                                                 FILED
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,                    Oct 31 2012, 9:30 am
 collateral estoppel, or the law of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

VICTORIA L. BAILEY                                   GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK WILLIAMS,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 49A04-1201-CR-4
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                    APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                Cause Nos. 49G04-0708-FB-173916 & 49G04-0708-FD-174263


                                          October 31, 2012

     MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION

VAIDIK, Judge
       Following our August 21, 2012, opinion in which we concluded that the trial court

did not abuse its discretion in ordering Mark Williams to serve his entire sentence that

was suspended at the time of initial sentencing, Williams now petitions for rehearing.

Specifically, Williams argues that the Indiana Supreme Court’s opinion in Woods v.

State, 892 N.E.2d 637 (Ind. 2008), entitles him to relief. We grant rehearing to address

Williams’ argument but still conclude that the trial court did not abuse its discretion in

ordering him to serve his previously suspended sentence of six years.

       In Woods, the defendant argued that the trial court’s refusal to allow him the

opportunity to explain why he violated the terms of his probation denied him minimum

due process. Id. at 640. The State responded that no such opportunity was required

because Woods was placed on “strict compliance”; therefore, no explanation would have

mattered because “any” violation would have resulted in the trial court imposing the full

outstanding term of Woods’ sentence. Id. Our Supreme Court clarified that even a

probationer who admits the allegations again him must still be given an opportunity to

offer mitigating evidence suggesting that the violation does not warrant revocation. Id.

The Court acknowledged that while telling a defendant he is on strict compliance is a

dramatic way of putting him on notice that he is on a short leash and has been given one

final chance to “get his act together,” due process nonetheless “requires that a defendant

be given the opportunity to explain why even this final chance is deserving of further

consideration.” Id. at 641. But because the defendant neither made an offer of proof in

the trial court nor made an argument on appeal explaining why he violated the terms of

his probation, the Court affirmed the trial court.


                                              2
       Here, the record shows that although at the beginning of the probation-revocation

hearing the trial court reminded Williams that it had earlier told him that it would give

him “his full backup time for any future violation,” Tr. p. 7, the court nevertheless heard

evidence and arguments from the parties before revoking his probation.             Notably,

Williams himself testified. Id. at 25-26. Given these facts, Woods does not entitle

Williams to any relief. We therefore affirm our earlier opinion in all respects.

MATHIAS, J., and BARNES, J., concur.




                                             3